GRAVES, J.
This case involves the same questions involved in the case of Union Trust Company, Executor, and Mary E. J. Mermod v. Rudolph Pagenstecher, Collector, ante, p. 121.
This action is to cancel a personal taxbill issued under the same ordinance involved in the other case. The petition also asks for an injunction. Augustus S. Mermod was a resident of Kirkwood at the time of his death and his personal estate was there and his will was probated in St. Louis county. The personal tax bill is one upon the personal property of the estate in the hands of his executor, the sole plaintiff in this cause. Upon trial judgment was entered for plaintiff granting the relief prayed. By agreement this cause was to abide the result of the other case mentioned, supra. It follows, therefore, that this judgment should be and is affirmed.
All concur.